DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on October 4, 2021 to the non-final Office action of July 2, 2021 is acknowledged.  The Office action on the currently pending claims 1 and 3-21 follows.

Claim Objections

Claims 5, 14-16, 18, and 20 are objected to because of the following informalities:  
Clm.5 Ln.4: the clause “the second surface of the first circuit board” should be amended to recite, “the second surface of the first circuit board dielectric layer” so that the claim nomenclature is consistent.
Clm.14 Lns.4-5: the clause “metal traces formed on a first surface and a second surface opposing the first surface of the second circuit board dielectric layer” should be amended to recite “a metal trace formed on a first surface of the second circuit board dielectric layer and a metal trace formed on a second surface opposing the first surface of the second circuit board as noted in the previous Office action.
Clm.15 Ln.2: the clause “circuit board improving” should be amended to recite “circuit board for improving” for grammatical reasons, as noted in the previous Office action.
Clm.16 Ln.2: the clause “circuit board improving” should be amended to recite “circuit board for improving” for the same reasons provided for claim 15 above, as noted in the previous Office action.
Clm.18 Ln.21: the clause “the second circuit board improving” should be amended to recite “the second circuit board for improving” for the reason provided for claim 15.
Clm.20 Ln.4: the clause “the pyrolytic graphite bent into any type of pattern” should be amended to recite “the pyrolytic graphite configured to be bent into any type of pattern” for grammatical reasons.
Clm.20 Ln.5: the clause “graphite in not exceeded” should be amended to recite “graphite is not exceeded” for grammatical reasons.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 6665185) in view of Seshan (US 6377457).
Regarding claim 1, Kulik discloses (Fig.1):
A thermal management system comprising: a first circuit board (102 and 104), wherein the first circuit board (102 and 104) has a first circuit board dielectric layer (108- See Figure Below); at least one fluid channel (124) (Col.3 Lns.46-52) formed through the first circuit board (102 and 104) and along a width or length of the first circuit board (102 and 104) (Fig.1: the fluid channel 124 is formed through the layer 104 of the first circuit board 102,104 and extends along both a length and width of the first circuit board 102, 104); and a conductive layer (See Figure Below), wherein the at least one fluid channel (124) is encapsulated (Fig.1: in the connected state, the fluid channel 124 is encapsulated by the first PCB 102,104 and the second PCB 106).

See next page→

    PNG
    media_image1.png
    597
    895
    media_image1.png
    Greyscale

However, Kulik does not disclose:
A conductive layer applied to all interior side walls of the at least one fluid channel to encapsulate the at least one fluid channel.
Seshan however teaches (Fig.2):
A conductive layer (44) (Col.2 Lns.19-20) applied to all interior side walls of the at least one fluid channel (30a) to encapsulate the at least one fluid channel (30a) (Fig.2: the conductive layer 44 is applied to all interior side walls of each fluid channel 30a to encapsulate each fluid channel 30a).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Seshan to modify the device of Kulik such that the conductive layer that is applied to all interior side walls of the at least one fluid channel to encapsulate the at least one fluid channel, as claimed, in order to 
Regarding claim 12, Kulik discloses (Fig.1):
A thermal management system comprising: a first circuit board (102 and 104), wherein the first circuit board (102 and 104) has a first circuit board dielectric layer (108- See Figure of Claim 1); at least one fluid channel (124) formed through the first circuit board dielectric layer (108- See Figure of Claim 1) along a width or length of the first circuit board dielectric layer (108- See Figure of Claim 1) (Fig.1: the fluid channel 124 is formed through the layer 104 of the first circuit board 102,104 and extends along both a length and width of the first circuit board 102, 104), wherein the at least one fluid channel (124) is encapsulated (Fig.1: in the connected state, the fluid channel 124 is encapsulated by the first PCB 102,104 and the second PCB 106); a conductive layer (See Figure of Claim 1- the side wall of the layer 110 is in the fluid channel 124); and a second circuit board (106) coupled to the first circuit board (102 and 104) and enclosing the at least one fluid channel (124).
However, Kulik does not disclose:
A conductive layer applied to all interior side walls of the at least one fluid channel to encapsulate the at least one fluid channel.
Seshan however teaches (Fig.2):
A conductive layer (44) (Col.2 Lns.19-20) applied to all interior side walls of the at least one fluid channel (30a) to encapsulate the at least one fluid channel (30a) (Fig.2: the conductive 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Seshan to modify the device of Kulik such that the conductive layer is applied to all interior side walls of the at least one fluid channel to encapsulate the at least one fluid channel, as claimed, in order to further improve the heat dissipation capabilities of the first circuit board due to the conductive layer providing an improved means of transferring heat to the fluid channel (i.e., due to the fluid channel being completely encapsulated by the conductive layer, more heat can be transferred to the fluid channel to better cool the first circuit board) as taught by Seshan (Col.4 Lns.10-12 and 37-40).
Regarding claim 3, Kulik further discloses:
A metal trace (110- See Figure of Claim 1) formed on a first surface (See Figure of Claim 1) of the first circuit board dielectric layer (108- See Figure of Claim 1) and a metal trace (112- See Figure of Claim 1) formed on a second surface (See Figure of Claim 1) opposing the first surface of the first circuit board dielectric layer (108- See Figure of Claim 1).
Regarding claim 4, Kulik further discloses:
Wherein the at least one fluid channel (124) is formed through the metal trace (112- See Figure of Claim 1) formed on the second surface of the first circuit board dielectric layer (108- See Figure of Claim 1), into the first circuit board dielectric layer (108- See Figure of Claim 1) exposing the metal trace (110- See Figure of Claim 1) formed on the first surface of the first circuit board dielectric layer (108- See Figure of Claim 1).
Regarding claim 5, Kulik further discloses:

Regarding claims 6 and 14, Kulik further discloses:
Wherein the second circuit board (106) comprises: a second circuit board dielectric layer (108- See Figure Below); and a metal trace (110- See Figure Below) formed on a first surface of the second circuit board dielectric layer (108- See Figure Below) and a metal trace (112- See Figure Below) formed on a second surface opposing the first surface of the second circuit board dielectric layer.

See next page→

    PNG
    media_image2.png
    533
    866
    media_image2.png
    Greyscale

Regarding claims 7 and 15, Kulik further discloses:
(Claim 7) A connection channel (128) formed in the second circuit board (106) for improving thermal transfer (Col.4 Lns.1-6) in the thermal management system (See Fig.1).
(Claim 15) A connection channel (128) formed in the second circuit board dielectric layer (108- See Figure for Claims 6 and 14) for improving thermal transfer (Col.4 Lns.1-6) in the thermal management system (See Fig.1).
However, Kulik does not disclose:
(Claim 7) A plurality of connection channels formed in the second circuit board.
(Claim 15) A plurality of connection channels formed in the second circuit board dielectric layer
However, duplicating the connection channel of the second circuit board such that there are a plurality of connection channels (as suggest in Col.4 Lns.1-2 of Kulik) in the second circuit board or in the second circuit board dielectric layer, as respectively claimed in claims 7 and 15, St Regis Paper Co. V. Bemis Co., 193 USPQ 8.   
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 13, Kulik further discloses:
A metal trace (110- See Figure of Claim 1) formed on a first surface (See Figure of Claim 1) of the first circuit board dielectric layer (108- See Figure of Claim 1) and a metal trace (112- See Figure of Claim 1) formed on a second surface (See Figure of Claim 1) opposing the first surface of the first circuit board dielectric layer, wherein the at least one fluid channel (124) is formed through the metal trace (112- See Figure of Claim 1) formed on the second surface of the first circuit board dielectric layer (108- See Figure of Claim 1) (Fig.1: the fluid channel 124 is formed through the trace 112 on the second surface of the dielectric layer 108), into the first circuit board dielectric layer (108- See Figure of Claim 1) exposing the metal trace (110- See Figure of Claim 1) formed on the first surface of the first circuit board dielectric layer (108- See Figure of Claim 1).
See next page→
Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 6665185) and Seshan (US 6377457) as applied to claims 6, 7, and 12 above, and further in view of Das (US 20120162928).
Regarding claims 8 and 16, Kulik further discloses:
(Claim 8) A connection channel (128) formed in the second circuit board (106) for improving thermal transfer (Col.4 Lns.1-6) in the thermal management system (See Fig.1).
(Claim 16) A connection channel (128) formed in the second circuit board dielectric layer (108- See Figure for Claims 6 and 14) for improving thermal transfer (Col.4 Lns.1-6) in the thermal management system (See Fig.1).
However, Kulik does not disclose:
(Claim 8) A plurality of connection channels formed in the second circuit board for improving thermal transfer in the thermal management system and to electrically couple the second circuit board to the first circuit board.
(Claim 16) A plurality of connection channels formed in the second circuit board dielectric layer for improving thermal transfer and to electrically couple the second circuit board to the first circuit board.
However, duplicating the connection channel of the second circuit board such that there are a plurality of connection channels (as suggested in Col.4 Lns.1-2 of Kulik) in the second circuit board or in the second circuit board dielectric layer, as respectively claimed in claims 8 and 16, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to further optimize the heat transfer from the second printed circuit board to the fluid channel due to the increased number of connection channels thermally connecting the second printed circuit board to the fluid St Regis Paper Co. V. Bemis Co., 193 USPQ 8.   
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
However, the above combination would still fail to teach:
(Claim 8) A plurality of connection channels formed in the second circuit board to electrically couple the second circuit board to the first circuit board.
(Claim 16) A plurality of connection channels formed in the second circuit board dielectric layer to electrically couple the second circuit board to the first circuit board.
Das however teaches (Figs.1 and 4):
A connection channel (PTH) used to electrically couple the second circuit board (21) to the first circuit board (61 and 81) ([0057], [0068]: the connection channel PTH electrically connects the pads 101,107 of the first circuit board 61,81 to the pads 70,47 of the second circuit board 21).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Das to further modify the plurality of connection channels of modified Kulik such that they electrically couple the second circuit board to the first circuit board, as respectively claimed in claims 8 and 16, in order to enhance the convenience of the device of modified Kulik due to the plurality of connection channels providing a simple and convenient means of electrically coupling the first 
Regarding claim 9, modified Kulik does not teach:
Wherein each of the plurality of connection channels comprises: a tunnel formed in the second circuit board; and plating formed on the tunnel.
Das however teaches (Fig.1):
Wherein the connection channel (PTH) comprises: a tunnel (See Figure of Claim 17) formed in the circuit board (21); and plating (See Figure of Claim 17) formed on the tunnel ([0052] and [0057]: the plated thru hole PTH is by definition a hole that has a plating).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Das to further modify the device of modified Kulik such that each of the plurality of connection channels comprises a tunnel formed in the second circuit board and plating formed on the tunnel, as claimed, in order to further enhance the thermal transfer from the second printed circuit board to the fluid channel due to the plating in each of the connection channels, and thus improving the overall heat dissipating capabilities of modified Kulik.
Regarding claim 17, Das further teaches:
Wherein the connection channel (PTH) comprises: a tunnel (See Figure Below) formed in the second circuit board (21); and plating (See Figure Below) formed on the tunnel ([0052] and [0057]: the plated thru hole PTH is by definition a hole that has a plating).

See next page→

    PNG
    media_image3.png
    322
    851
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Das to further modify the device of modified Kulik such that each of the plurality of connection channels in the second circuit board dielectric layer comprises a tunnel and plating formed on the tunnel, as claimed, in order to further enhance the thermal transfer from the second printed circuit board to the fluid channel due to the plating in each of the connection channels, and thus improving the overall heat dissipating capabilities of modified Kulik.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 6665185) and Seshan (US 6377457) as applied to claim 5 above, and further in view of Hornung (US 20060227508).
Regarding claim 10, the relied upon embodiment of Kulik does not disclose:
A heat sink coupled to the first circuit board and the second circuit board; a cooling fan coupled to the heat sink; and a fluid pump coupled to the at least one fluid channel.
However, Kulik presents another embodiment which teaches (Fig.5):

See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further modify the device of modified Kulik such that it has a heat sink that is coupled to the first and second circuit board and a fluid pump that is coupled to the at least one fluid channel as taught by the additional embodiment of Kulik in order to achieve the improved cooling assembly as disclosed by Kulik (Col.2 Lns.9-12).
However, the above modification would still fail to teach:
A cooling fan coupled to the heat sink.
Hornung however teaches (Fig.2):
A cooling fan (16) coupled to the heat sink (12 and 14).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hornung to further modify the device of modified Kulik such that it has a cooling fan that is attached to the heat sink, as claimed, in order to further improve the heat dissipation capabilities of modified Kulik (i.e., the presence of additional cooling elements will further ensure that the desired heat is dissipated from the circuit board).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 6665185), Seshan (US 6377457), and Hornung (US 20060227508) as applied to claim 10 above, and further in view of Carbone (US 20110297361).
Regarding claim 11, modified Kulik does not teach:

Carbone however teaches ([0096]):
Wherein the heat sink (“low stress-inducing heat sink”) is formed of a flexible substrate (“flexible base”) to bend the heat sink into different configurations to expand a surface area of the heat sink (“allowing the heat sink to flex in the direction of thermal expansion and/or contraction…”- depending on the heating/cooling of the heatsink, the heatsink is capable of expanding of surface of the heat sink).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Carbone to further modify the device of modified Kulik such that the heat sink is formed of a flexible substrate to allow different configurations to expand a surface area of the heat sink, as claimed, in order to reduce the mechanical stress applied to the device of modified Kulik due to the heat sink having a flexible substrate as taught by Carbone ([0096]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 6665185) in view of Das (US 20120162928) and in further view of Seshan (US 6377457).
Regarding claim 18, Kulik discloses (Fig.1):
A thermal management system comprising: a first circuit board (102 and 104), wherein the first circuit board (102 and 104) has a first circuit board dielectric layer (108- See Figure of Claim 1); a metal trace (110- See Figure of Claim 1) formed on a first surface (See Figure of Claim 1) of the first circuit board dielectric layer (108- See Figure of Claim 1) and a metal trace (112- See Figure of Claim 1) formed on a second surface (See Figure of Claim 1) opposing the 
However, Kulik does not disclose:
A plurality of connection channels formed in the second circuit board improving thermal transfer in the thermal management system and electrically connecting the second circuit board to the first circuit board and electrically connecting the second circuit board to the first circuit board.
However, Kulik teaches suggests the use of one or more connection channels to improve thermal transfer (and thus a plurality of channels) (See Col.4 Lns.1-6: the clause “One or more thermal conduction enhancements, such as ‘thermal vias’ 126, 128…” suggests that there can be any number of thermal vias).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above suggestion taught by Kulik to duplicate the connection channel in the second circuit board of Kulik such that there are a plurality of connection channels formed in the second circuit board for improving thermal transfer in the thermal management system, as claimed, in order to further optimize the heat transfer capabilities from the second printed circuit board to the fluid channel due to the increased number of connection channels thermally connecting the second printed circuit board to the fluid channel, and thus improving the overall cooling capabilities.
Furthermore, the Office notes that the above proposed modification would only require a duplication of parts in order to achieve the improved cooling capabilities as discussed above. A duplication of essential working parts has been held to involve only routine skill in the art. St Regis Paper Co. V. Bemis Co., 193 USPQ 8.   
See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
However, the modification would still fail to teach:
A plurality of connection channels formed in the second circuit board electrically connecting the second circuit board to the first circuit board.
Das however teaches (Figs.1 and 4):
A connection channel (PTH) used to electrically couple the second circuit board (21) to the first circuit board (61 and 81) ([0057], [0068]: the connection channel PTH electrically connects the pads 101,107 of the first circuit board 61,81 to the pads 70,47 of the second circuit board 21).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Das to further modify the plurality of connection channels of modified Kulik such that they electrically couple the second circuit board to the first circuit board, as claimed, in order to enhance the convenience of the device of modified Kulik due to the plurality of connection channels providing a simple and convenient means of electrically coupling the first circuit board to the second circuit board and thermally coupling the second circuit board to the fluid channel.
However, the above combination would still fail to teach:
A conductive layer applied to all interior side walls of the at least one fluid channel to encapsulate the at least one fluid channel.

A conductive layer (44) (Col.2 Lns.19-20) applied to all interior side walls of the at least one fluid channel (30a) to encapsulate the at least one fluid channel (30a) (Fig.2: the conductive layer 44 is applied to all interior side walls of each fluid channel 30a to encapsulate each fluid channel 30a).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Seshan to further modify the device of modified Kulik such that the conductive layer that is applied to all interior side walls of the at least one fluid channel to encapsulate the at least one fluid channel, as claimed, in order to further improve the heat dissipation capabilities of the first circuit board due to the conductive layer providing an improved means of transferring heat to the fluid channel (i.e., due to the fluid channel being completely encapsulated by the conductive layer, more heat can be transferred to the fluid channel to better cool the first circuit board) as taught by Seshan (Col.4 Lns.10-12 and 37-40).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 6665185), Das (US 20120162928), and Seshan (US 6377457) as applied to claim 18 above, and further in view of Hornung (US 20060227508).
Regarding claim 19, the relied upon embodiment of Kulik does not disclose:
A heat sink coupled to the first circuit board and the second circuit board; a cooling fan coupled to the heat sink; and a fluid pump coupled to the at least one fluid channel.
However, Kulik presents another embodiment which teaches (Fig.5):
See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to modify the device of Kulik such that it has a heat sink that is coupled to the first and second circuit board and a fluid pump that is coupled to the at least one fluid channel as taught by the additional embodiment of Kulik in order to achieve the improved cooling assembly as disclosed by Kulik (Col.2 Lns.9-12).
However, the above modification would still fail to teach:
A cooling fan coupled to the heat sink.
Hornung however teaches (Fig.2):
A cooling fan (16) coupled to the heat sink (12 and 14).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hornung to further modify the device of modified Kulik such that it has a cooling fan that is attached to the heat sink, as claimed, in order to further improve the heat dissipation capabilities of modified Kulik (i.e., the presence of additional cooling elements will further ensure that the desired heat is dissipated from the circuit board).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 6665185), Das (US 20120162928), and Hornung (US 20060227508) as applied to claim 19 above, and further in view of Carbone (US 20110297361) and Hurbi (US 20180376626).
Regarding claim 20, modified Kulik does not teach:

Carbone however teaches ([0096]):
Wherein the heat sink (“low stress-inducing heat sink”) is formed of a flexible substrate (“flexible base”) to bend the heat sink into different configurations to expand a surface area of the heat sink (“allowing the heat sink to flex in the direction of thermal expansion and/or contraction…”- depending on the heating/cooling of the heatsink, the heatsink is capable of expanding of surface of the heat sink), wherein the heatsink can bend into any type of pattern as long as the bend radius is not exceeded (the heat sink is made out of a flexible material that will have an associated bend radius that will allow the heat sink to assume any pattern so long as the bend radius is not exceeded, since exceeding the bend radius will result in a broken heat sink).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Carbone to further modify the device of modified Kulik such that the heat sink is formed of a flexible substrate to allow different configurations to expand a surface area of the heat sink, as claimed, in order to reduce the mechanical stress applied to the device of modified Kulik due to the heat sink having a flexible substrate as taught by Carbone ([0096]).
However, the above combination would still fail to teach:
Wherein the flexible substrate is formed of a pyrolytic graphite, the pyrolytic graphite bent into any type of pattern as long as a bend radius of the pyrolytic graphite is not exceeded.
Hurbi however teaches (Fig.3):

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hurbi to further modify the device of modified Kulik such that the flexible substrate is formed of pyrolytic graphite that can bend into any type of pattern as long as a bend radius of the pyrolytic graphite is not exceeded, as claimed, in order to provide a heat sink with great thermal conductivity since it is known in the art that pyrolytic graphite has a great thermal conductivity as taught by Hurbi ([0040]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 6665185), Das (US 20120162928), and Hornung (US 20060227508) as applied to claim 19 above, and further in view of Matsuda (JP 2004071643).
Regarding claim 21, modified Kulik does not teach:
Wherein the heat sink is bent into a zig zag configuration.

Wherein the heat sink (A) is bent into a zig zag configuration (See Figs.1-2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Matsuda to further modify the device of modified Kulik such that the heat sink is bent into a zig zag configuration, as claimed, in order to provide a heat sink with an improved heat dissipation capabilities (e.g., still have sufficient heat transfer even if there is poor contact area, providing a compact structure with double the surface area, and/or relieve thermal stress imparted by the heat sink) due to the zigzag shape as taught by Matsuda (See Pg.1 Lns.46-48 “even if the contact area with the electronic component is small, the heat of the electronic component is sufficiently transmitted…due to the zigzag shape” and Pg.2 Lns.5-9 of Translation)

Response to Arguments

Applicant’s arguments filed on October 4, 2021 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/STEPHEN S SUL/Primary Examiner, Art Unit 2835